Citation Nr: 9909886	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-41 477	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disorder. 

2. Entitlement to service connection for a skin disorder of 
the back as a residual of exposure to Agent Orange.

3. Entitlement to an effective date prior to March 1995 for a 
rating in excess of 50% for a post-traumatic stress 
disorder (PTSD). 

4. Entitlement to an increased rating for PTSD, currently 
evaluated as 70% disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active  service from August 1967 to June 
1986.  This appeal originally arose from an April 1996 rating 
action which denied a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).  This appeal also arises from an August 
1996 rating action which denied service connection for a left 
shoulder disorder, and service connection for a skin disorder 
of the back as a residual of exposure to Agent Orange.  

By rating action of June 1997, the RO granted a T/R, 
effective 1 March 1995; this constitutes a full grant of the 
benefit sought on appeal with respect to that issue.  This 
appeal also arises from the June 1997 rating action which 
granted an increased rating for PTSD from 50% to 70%, 
effective 1 March 1995; the veteran appeals the current 70% 
rating as inadequate, and also appeals the effective date of 
the grant of a rating in excess of 50%, claiming an earlier 
effective date.

In July 1998, the veteran gave testimony at a hearing 
conducted by the undersigned Member of the Board of Veterans 
Appeals (Board) at the RO.

At the July 1998 Board hearing and in written argument dated 
in September 1998, the veteran claimed entitlement to an 
effective date prior to March 1995 for the grant of a T/R.  
This issue has not been adjudicated by the RO and is not 
properly before the Board for appellate consideration at this 
time, and is thus referred to the RO for appropriate action.    



REMAND

By letter of December 1996, a representative of the Disabled 
American Veterans (DAV) at the RO notified the RO that that 
organization was revoking its Power of Attorney (POA) on 
behalf of the veteran, inasmuch as the veteran had advised 
that he was currently represented in his claim before the VA 
by a private attorney, Joseph Messina.  In February 1997, the 
veteran executed VA Form 22a, Appointment of Attorney or 
Agent as Claimant's Representative, designating Joseph D. 
Messina, Attorney, as his representative to present and 
prosecute his claim for any and all VA benefits based on his 
military service.  Mr. Messina appeared with the veteran at 
the February 1997 RO hearing on appeal, and subsequently 
submitted documentary evidence on his behalf.  In July 1997, 
the veteran executed another VA Form 22a designating Mr. 
Messina as his representative.  By letter of September 1997, 
the RO notified Mr. Messina that his February 1997 Power of 
Attorney (POA) on behalf of the veteran had been received, 
and acknowledged that he represented the veteran in all 
present and future compensation claims or actions, and that 
all other POAs of record had been revoked.  

In May 1998, the veteran executed VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, designating the DAV as his representative to 
present his claim for VA benefits based on his military 
service.  Of record is VA Form 119, Report of Contact, dated 
in mid-July 1998, wherein a representative of the DAV at the 
RO noted that the veteran had advised him that Mr. Messina 
would represent the veteran at the hearing before the 
undersigned Member of the Board at the RO scheduled for a 
date subsequently in July.  In late July 1998, Mr. Messina 
appeared with the veteran as his representative at the 
hearing before the undersigned Member of the Board at the RO.  
By letter of September 1998, Mr. Messina notified the Board 
that he represented the veteran in this case, and also 
submitted documentary evidence into the record on his behalf.

Inasmuch as the provisions of 38 C.F.R. § 20.601 (1998) 
require that a specific claim be prosecuted at any one time 
by only one recognized organization, attorney, agent, or 
other person properly designated to represent the appellant, 
the Board finds that clarification of representation is 
necessary prior to further consideration of the veteran's 
appeal.

At the July 1998 Board hearing, the veteran, Mr. Messina, and 
the undersigned Member of the Board discussed the matter of 
additional evidence that Mr. Messina wanted to submit 
directly to the Board, and the necessity of obtaining a 
waiver of the veteran's right under the provisions of 
38 C.F.R. § 20.1304(c) (1998) to have the RO initially review 
any such pertinent evidence and issue a Supplemental 
Statement of the Case (SSOC) prior to its consideration by 
the Board.  In September 1998, additional pertinent 
documentary evidence was received by the Board without a 
waiver of the veteran's right to have the RO initially 
consider it.  Under the circumstances, this case is REMANDED 
to the RO for the following action:

1. The RO should contact the veteran and 
request him to execute an appropriate 
POA designating Mr. Messina, the DAV, 
or any other single person or veterans 
service organization as his authorized 
representative in this appeal, which 
POA should be associated with the 
claims folder.

2. Thereafter, the RO should refer the 
claims folder to the veteran's 
designated representative for review 
and preparation of any written 
argument on his behalf.

3. Thereafter, the RO should then review 
the additional evidence submitted into 
the record in September 1998 and 
readjudicate the claims.

If the veteran's claims have not been granted, he and his 
representative should be furnished an appropriate SSOC, and 
the case should be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1999) 
(hereinafter, the "Court") for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

